Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 12/15/2021 has been considered.  Claims 1, 7, 11, and 17 have been amended and Claims 1-21 are pending.  An action on the merit follows. 

Response to Arguments
35 USC 101
Applicant first summarizes the Final Rejection (“Remarks” at 7-8) and argues that the claims recite a technological improvement.  Examiner addresses arguments regarding technical improvements with Applicant’s related assertions below. 
Applicant further argues that the pending claims do not recite mental processes.  Specifically, Applicant argues that the structural recitations preclude findings of mental concepts in the claims.  “Remarks” 8-9.  Examiner respectfully disagrees.  Examiner submits that in view of MPEP 2106.04(a) and the October 2019 Updates to the 2019 PEG, claims requiring computer technologies may still recite a mental process.  That is, claims are still considered to recite mental processes when Applicant is merely claiming a concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept.  MPEP 2106.04(a).  As such, Examiner respectfully submits that Applicant’s mobile device for capturing an image is comparable to the use of a computer as a tool.  Moreover, Examiner addresses the capturing features in the discussion of additional elements in Step 2A Prong 2 where “capturing” data amounts to insignificant extra solutionary activity.  See Final Rejection at 6 (“These elements…add insignificant extra-solution activity to the abstract idea….”).  Accordingly, Examiner maintains that the claims recite mental concepts but for the recitation of generic elements.
2019 PEG (84 Fed. Reg., 50, 55), Examiner finds that the claims fall in the mental concepts grouping as indicated in the action below.  
Applicant argues that the pending claims are eligible under step 2B, and that more specifically, the claims “integrate the alleged exception into a practical application.”  “Remarks” at 10.  Examiner respectfully disagrees and notes that “practical application” is discussed before Step 2B in Step 2A Prong 2 under the 2019 PEG.  See 84 Fed. Reg. 50, 55 (discussing Step 2A Prong 2).  Examiner addresses Applicant’s 2B arguments with respect to the Enfish discussion below.  Applicant further argues that the claims reflect an improvement to technology in the step of “generating an optical symbol based on the information regarding the object storage device, wherein the information comprises system information and data.”  Examiner respectfully disagrees.  Examiner submits that generating an optical symbol based on information is a mental concept in view of MPEP 2106.04.  See MPEP 2106.04(a) (“performing a mental concept in a computing environment”).  Here, the pending claims of generating symbols based on information is comparable to activity that can be done via pen and paper by humans (see, e.g., MPEP 2106.04(a) (discussing activity completed by humans for hundreds of years executed in technical environments)) and is therefore insufficient to overcome the eligibility rejection in Step 2A Prong 2.  Examiner further discusses arguments to improvements in technology with Applicant’s related assertions below. 
Applicant further argues that the present claims recite a practical application and highlights examples of “functioning of a computer, or other technology” and “particular machine or manufacture” in the remarks.  “Remarks” at 11.  As indicated in the Final Rejection, Examiner finds no indication of a particular machine or manufacture integral to the claim.  First, Examiner notes that a determination of a particular machine or manufacture depends on the particularity or generality of the elements of the machine or apparatus, whether the machine or apparatus implements the steps of the method, and whether its involvement is extra-solution activity or a field-of-use.  Examiner submits that there is no particular Eibel Process, and that the claims instead employ generic computer components for executing generic computer functions.  MPEP 2106.05.  The MPEP further advises that the examiner consider “the degree to which the machine in the claim can be specifically identified (not any and all machines).”  Id.  Examiner finds no indication of a specifically identified machine in the claim as required by the test for a particular machine, and instead submits that the devices implemented in the claims exemplify extra-solution activity and/or field of use activity as indicated in the rejection below.  
Examiner further submits that the claims do not reflect an improvement to the functioning of a computer or other technology.  Applicant specifically argues that the written description discloses benefits over “conventional ‘inventory control’” and technical improvements in tracking tools and transferring tool data.  “Remarks” at 11.  Applicant cites paragraph [0122] in the pending written description as disclosing benefits over conventional inventory control technology.  Id.  Examiner respectfully disagrees with Applicant’s arguments.  First, Examiner submits that paragraph [0122] broadly discusses generic elements such as QR codes and display elements to implement the abstract idea of collecting and displaying data.  Even assuming, arguendo, that the written description does present such benefits and technical improvements, Examiner finds no such reflection for a technical improvement to tool monitoring in the claims.  For example, tools are not discussed until dependent Claim 21 where they appear ancillary to Applicant’s invention.  Further, the claimed invention of monitoring items for storage and retrieval does not exemplify any identified technical problem or technical solution.  While the claims need not explicitly recite an asserted improvement in the specification verbatim, the claims must reflect disclosed technological improvements.  Intellectual Ventures v. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir. 2016).  Here, Examiner finds no improvement to a computer or technology recited in the specification and no embodiment of such in the claims.  	
Applicant further argues that the pending claims are comparable to Enfish and are directed toward an improvement to computer functionality for facilitating inventory control technology.  “Remarks” at 11-12.  Examiner respectfully disagrees.  First, Examiner notes that the claims in Enfish encompass an Enfish, 822 F.3d 1327, 1337 (Fed. Cir. 2016).  Conversely, Applicant’s claims implement computers as a tool to account for monitoring of items.  See MPEP 2106.05 (“the examiner should determine whether the claim purports to improve computer capabilities, or instead, invokes computers merely as a tool.”).  Examiner thus submits that any asserted improvement of the claims, if one exists, is directed towards an improvement in business practices such as item monitoring.  See id. (citing Alice and cautioning against awarding eligibility to commonplace business practices applied to general purpose computers).  Additionally, Examiner maintains that the claims to not recite significantly more than the abstract idea.  For example, all the elements in the claims demonstrate generic structure executing well-understood, routine, and conventional activity, as indicated in the Final Rejection filed 9/15/2021.  “Final Rejection” at 6-7.  
Examiner therefore maintains the rejection of the claims under 35 USC 101 for at least the foregoing reasons.   
35 USC 103
Applicant argues that the cited art fails to teach “generate an optical symbol based on the information regarding the object storage device, wherein the information comprises system information and data”
Applicant first argues that Zhu (paragraphs [0078-0079] and [0088] cited by Examiner) fails to teach “generate an optical symbol based on the information regarding the object storage device, wherein the information comprises system information and data.”  “Remarks” at 13.  Specifically, Applicant argues that Zhu teaches generating a QR code “based on scene data, but not ‘based on system information and data regarding’ an ‘object storage device.’”  “Remarks” at 14.  Examiner respectfully disagrees with this argument.  Examiner notes that “system information and data” is undefined in Applicant’s written description, and that under the broadest reasonable interpretation of the claims, the recite “system information and data” may include any information pertaining to a system and any data, as is reflected in see, e.g., Specification at [0063]), but the claims do not reflect the ATC system information.  Even assuming, arguendo, that the Applicant intends for the “system information and data” to reference the “ATC system information” of paragraph [0063], MPEP 2111.01 advises against importing such limitations from the specification into the claims.  See MPEP 2111.01 (“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”); see also Final Rejection at 4 (discussing Examiner’s position); Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906 (Fed. Cir. 2004) (rejecting the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).
Accordingly, Examiner maintains that the scene data of Zhu is sufficient to teach “system information and data” as is described in independent Claims 1 and 11 for at least the foregoing reasons.  
Applicant argues that the cited art fails to teach “generate the symbol prior to the user selection of the user-selectable element and based on information”
Applicant appears to first assert that Kilmer et al. fail to teach the generation of a symbol prior to a user selection of a user-selectable element and based on information.  “Remarks” at 13.  Examiner respectfully disagrees and notes that Kilmer et al. disclose that the system capabilities include “display the virtual representation in response to an input form a user at terminal” in paragraph [0077] in an analogous art directed to an invention for storing data about objects to be tracked via optical codes (Abstract).  Moreover, Kilmer et al. disclose the generating of virtual symbols such as QR codes [0070] prior to the displaying of the virtual representation [0077] in the order of steps listed in Figure 2.  Kilmer et al. further disclose the optical symbols being generated in reference to a digital label entry [0070] (i.e. based on information).  Therefore, Examiner respectfully maintains the cited art for the aforementioned limitation as indicated in the action below.  

	All arguments having been addressed, Examiner maintains the cited art and the rejections below for at least the foregoing reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claim 1 substantially recites the limitations:  an inventory control system comprising:  an object storage device including a plurality of compartments, each compartment including a plurality of storage locations for storing objects; one or more processors configured to:  establish a database containing information regarding the object storage device, retrieve the information regarding the object storage device from the database, and generate an optical code symbol based on the information regarding the object storage device, wherein the information comprises system information and data; a display device associated with the object storage device and configured to display the optical code symbol; and a mobile device configured to:  capture an image of the optical symbol; obtain the information regarding the object storage device based on the image of the optical symbol, and display, on a display screen of the mobile device, the information regarding the object storage device.
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind, but for the recitation of generic computer October 2019 Update) or from reasonably being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of this claim encompass acquiring and displaying data based on storage device symbols.  When a claim limitation under its broadest reasonable interpretation recites a mental concept (i.e. generate a symbol; displaying the information) then the claim recites an abstract idea.  Accordingly, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, the claims recite the additional elements of “object storage device,” “processors,” “database,” “display device(s),” “mobile device,” “user interface that includes a user-selectable element,” “administrative application,” “network,” and “optical code symbol” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of retrieving and generating data), add insignificant extra-solution activity to the abstract idea (i.e. obtaining data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to acquire storage unit information.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
               The additional elements identified in the claims are not sufficient to amount to significantly more than the abstract idea.  Processors for executing steps and storage features (i.e. databases) have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59, (2014).  Mobile devices for sending, receiving, and displaying data Alice, 134 S. Ct. at 2347.  The mobile device collecting data from optical symbols as claimed is directed towards devices for mere data gathering (MPEP 2106.05 (g))), and thus, recites routine and conventional practices.  Specifically, applying conventional components for collecting data to an inventory field (i.e. mobile device and optical symbol) does not overcome the rejection in light of MPEP 2106.05 (g) (h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment), wherein collecting and transmitting information is directed towards mere data gathering.  Moreover, receiving and transmitting data over a network has been found to be well-understood, routine, and conventional activity.  MPEP 2106.05 (d) (II).  Generating image data is insufficient to amount to “significantly more” than the abstract idea as the use of image capturing devices for data collection purposes amounts to well-understood, routine, and conventional activity.  Specifically, in light of MPEP 2106.05 (g), such devices amount to recitations of mere data gathering and are insufficient to provide inventive concept.  The Federal Circuit has analyzed user interfaces for accessing information remotely, and has found that remotely accessing information through an interface without any description as to how the interface and elements accomplish the result of retrieving previously inaccessible information is insufficient to offer inventive concept.  MPEP 2106.05 (f).  Similarly, displays for displaying generated or retrieved information and applications for executing system functions have been insufficient to demonstrate significantly more to a claim as seen in Affinity Labs.  MPEP 2106.05 (h).  Moreover, the object storage device as claimed merely indicates that the abstract idea is to be used in an inventory environment and therefore amounts to “Field of Use” in light of MPEP 2106.05 (h).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 1 is therefore ineligible.  
Dependent claims 2-10 and 21 do not add “significantly more” to the eligibility of Claim 1, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and 
Claims 11-20 recite substantially similar limitations and elements to those of Claims 1-10 mutatis mutandis.  The analysis for Claims 1-10 therefore applies equally to claims 11-20.  Accordingly, Claims 11-20 are also ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196).  

	As per Claims 1 and 11, Zhu discloses an inventory control system comprising:  
	an object storage device including a plurality of compartments, each compartment including a plurality of storage locations for storing objects (Zhu discloses electronic locker arrangements each including a number of lockers to store items [0044]);
	one or more processors configured to:
		establish a database containing information regarding the object storage device (Zhu discloses a database [0061] [0075] [0082]),
		retrieve the information regarding the object storage device from the database (Zhu discloses using the database to determine that items are to be stored in certain lockers and locker arrangements [0075] and determine locker availability within a locker arrangement [0128]), and
		generate an optical symbol based on the information regarding the object storage device, wherein the information comprises system information and data (Zhu discloses a courier notified of an item in a locker arrangement based on determining an item is stored [0078] and the courier requesting access through the locker arrangement [0079] and the system generating a QR code for that locker arrangement [0079].  Zhu further discloses that QR code may be based on scene data such as an identifier of a locker arrangement, location, or locker identifier (i.e. system information and data) [0088-0089]);
a display device associated with the object storage device and configured to display the optical symbol (Zhu discloses the electronic locker arrangement displaying the QR code [0088] [0176]); and
	a mobile device configured to:
		capture the optical symbol (Zhu discloses a computing device scanning a QR code on the electronic locker arrangement [0089]),
		obtain the information regarding the object storage device based on the image of the optical symbol (Zhu discloses the logistics app of the computing device extracting information from the QR code [0176]).  
	Zhu teaches object storage device as above.  Zhu does not explicitly disclose but Hua et al. do teach capture an image of the optical symbol, and display, on a display screen of the mobile device, the information regarding the device ([0020-0021]).  Zhu goes as far as to disclose scanning the optical symbol [0089], but does not explicitly discuss the mobile device using a camera to capture the above optical symbol.  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and methods of capture an image of the optical symbol, and display, on a display screen of the mobile device, the information regarding the device as seen in Hua et al. in order to decrease efforts in obtaining and viewing data, thereby decreasing time in data acquisition, and thus increasing the efficiency in accessing information.  One having ordinary skill in the art would be motivated to make this modification in order to give users more control over accessing data, thereby enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in accessing product data.  

	As per Claims 2 and 12, Zhu discloses the optical symbol is one of:  a two-dimensional (2D) bar code, a Quick Response (QR) code, a portable data file 417 (PDF417), a Data Matrix, an Aztec Code, or a Maxi Code (Zhu discloses QR codes [0088]).  

As per Claims 3 and 13, Zhu discloses the database includes one or more of:  instructions, procedures, images, messages, links, or data related to the function of a graphical user interface of the object storage device [0122].  

	As per Claims 4 and 14, Zhu discloses the optical symbol is displayed on the display device in response to a user input (Zhu discloses user request for a QR code [0088-0089]).

	As per Claims 5 and 15, Zhu discloses the display device is further configured to receive input from a user, and the user input is received by the display device (Zhu discloses interfaces for receiving user inputs and requests [0087]).  

	As per Claims 6 and 16, Zhu discloses the one or more processors are further configured to:  generate a graphical user interface that includes a user-selectable element (Zhu discloses a touch screen [0101]).  
	Zhu discloses object storage device as above.  Zhu does not explicitly disclose but Hua et al. do teach and when the user-selectable element is selected by a user of the device, cause the display device to display the optical symbol (Hua et al. teaches receiving a selection from a user and generating a machine-readable code (FIG. 2)).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu to include and when the user-selectable element is selected by a user of the device, cause the display device to display the optical symbol as seen in Hua et al. in order to reserve power associated with displaying codes, thereby decreasing system strain, and thus decreasing system waste.  One having ordinary skill in the art would be motivated to make this modification in order to optimize use of display functions and thus decrease costs associated with system waste and use.  These inventions when viewed in a combined state would yield predictable results in accessing code data using mobile terminals.  

As per Claims 8 and 18, Zhu discloses the one or more processors are further configured to:  generate the optical symbol after the user selection and based on information obtained by a search of the database (Zhu discloses the QR code generated after the locker access request [0088] and after parsing the database to determine that items are to be stored in lockers [0075]).	
	Zhu does not explicitly disclose but Hua et al. do teach user selection of the user-selectable element (Hua et al. teach the user selecting a point on an interface (FIG. 2) [0020-0021]).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with user selection of the user-selectable element as seen in Hua et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in giving a user more control over data acquisition practices.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Kilmer et al. (U.S. Patent Application Publication No. 20200193370) (provisional application filed 12/13/2018) (provisional support found in at least paragraphs [0070-0077] and Figure 2).  

As per Claims 7 and 17, Zhu discloses the one or more processors are further configured to:  generate the optical symbol (Zhu discloses using information such as the locker identifier to generate the QR code [0088]).	
Zhu discloses object storage device as above.  Zhu does not explicitly disclose but Kilmer et al. do teach generate the symbol prior to the user selection of the user-selectable element and based on information (FIG. 2) [0077], and store the optical symbol during an initial system set up and configuration of the object (Kilmer et al. teach generating the optical codes prior the user selection in the order of steps in FIG. 2 and the invention storing the optical codes (FIG. 2) [0070-0071] [0077]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with generate the symbol prior to the user selection of the user-selectable element and based on information, and store the optical symbol during an initial system set up and configuration of the object as seen in Kilmer et al. in order to maintain a record of initial code uses, thereby optimizing tracking ability for objects and codes, and thus increase transparency in the system.  One having ordinary skill in the art would be motivated to make this modification in order to decrease instances of lost data points, thereby mitigation losses in object tracking, and thus decreasing system loss.  These inventions when viewed in a combined state would yield predictable results in acquiring object data through mobile terminals.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Ou (U.S. Patent Application Publication No. 20160065649).    

	As per Claims 9 and 19, Zhu discloses a second display device remote from the object storage device and corresponding to an administrative application (FIG. 6) [0111-0116]; and a network configured to transmit communications between the object storage device and the administrative application (FIG. 6).  
	Zhu does not explicitly disclose but Ou does teach cause the optical symbol to be transmitted for display on the second display (Ou teaches two displays and transmitting the code to the second of the two [0039-0040]), wherein the one or more processors are configured to cause the optical symbol to be transmitted over the network to the administrative application (Ou teaches devices running applications displaying the code [0039-0040]); and wherein the mobile device is configured to capture the image of the optical symbol at the second display (Ou teaches the mobile device capture on the second display [0040-0041].))
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with cause the optical symbol to be transmitted for display on the second display, wherein the one or more processors are configured to cause the optical symbol to be transmitted over the network to the administrative application; and wherein the mobile device is configured to capture the image of the optical symbol at the second display since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in using mobile devices to capture coded data for interaction.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Hoashi et al. (U.S. Patent Application Publication No. 20140375191).      

	As per Claims 10 and 20, Zhu discloses the mobile device is further configured to:  generate a request based on the information regarding the object storage device, and transmit the request via a web-based application [0088-0089]. 
	Zhu does not explicitly disclose but Hoashi et al. do teach generate a service request based on the information regarding the object storage device displayed on the display screen of the mobile device, and transmit the service request via a web-based application (Hoashi et al. teach a service information provided to a service man when the service repair is requested and displaying problems for the user [0037].))
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with generate a service request based on the information regarding the object storage device displayed on the display screen of the mobile device (), and transmit the service request via a web-based application as seen in Hoashi et al. in order to increase efficiency in repairs, thereby decreasing system downtime, and thus enhancing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease errors in requesting services (Hoashi et al. at Abstract) and decrease effort associated with requesting services, thus optimizing system operations.  These inventions when viewed in a combined state would yield predictable results in data acquisition practices.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Flores et al. (U.S. Patent Application Publication No. 20080088454).  

As per Claim 21, Zhu does not explicitly disclose but Flores et al. do teach the plurality of storage locations for storing objects include a tool (Flores et al. teach an item tracking system for tools (Abstract).)  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of “tool” in Flores et al. for “item” in Zhu.  Thus the simply substitution of one known element for another producing a predictable result in efficient item storage and retrieval renders the claim obvious to a person having ordinary skill in the art at the time of filing the invention.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627